DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2,5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Then (US 20190058042; herein after Then ‘042), and further in view of Chiu (US 20160240646).
Regarding claim 1, Then ‘042 teaches a semiconductor device in fig. 1, comprising at least: a two-dimensional (2D) material layer (refer to 2DEG 112); a gate structure  (142/144) disposed on and in contact with the 2D material layer (refer to 2DEG 112); and 
a metal contact (132) disposed above the 2D material layer and in contact with the gate structure (see fig. 1).  
Then ‘042  does not show an insulating layer and the 2D material layer disposed on and in contact with the insulating layer.
Chiu teaches the same field of an endeavor wherein an insulating layer (refer to buffer 103) and the 2D material layer (refer to 2DEG 111) disposed on and in contact with the insulating layer (see fig. 1).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include an insulating layer and the 2D material layer disposed on and in contact with the insulating layer as taught by Chiu in the teaching of Then ‘042  in order to improving lattice matching, reducing threading dislocations, reducing tensile stress and improving the quality of II-V device layer (see par. 17 of Chiu).
Regarding claim 2, Then ‘042 and Chiu teach all the limitations of the claimed invention for the same reasons as set forth above, Besides, Then  teaches a first portion of the metal contact (refer to a portion of 132) is disposed in contact with the 2D material layer (112) (see fig. 1).  
Regarding claim 5, Then ‘042  and Chiu teach all the limitations of the claimed invention for the same reasons as set forth above Docket No. YOR820170082US02- 19-. Then ‘042 does not teach an additional insulating layer above and in contact with the 2D material layer, wherein the additional insulating layer further contacts the gate structure.  
Chiu teaches an additional insulating layer (112) disposed above and in contact with the 2D material layer (111), , wherein the additional insulating layer (112) further contacts the gate structure (120).  
 Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a third portion of the metal contact is disposed in contact with an additional insulating layer, the additional insulating layer disposed above and in contact with the 2D material layer as taught by Chiu in teaching of Then ‘042 because the additional insulating layer of Chiu prevents the diffusion oxygen atoms and damage to device layer due to a plasma enhanced growth process, ensuring high productivity and good thickness uniformity for the bulk passivation layer. Furthermore, it also provides better lattice matching between the bulk passivation layer and the device layer (see par. 19).
	Regarding claim 6, Then ‘042 and Chiu teach all the limitations of the claimed invention for the same reasons as set forth above. Thus, the combination of Then ‘042 and Chiu teach the gate structure comprises a spacer layer (150 of Then ‘042 as labelled in fig. 1) in contact with the additional insulating layer (112 of Chiu in fig. 1).  
Regarding claim 7, Then ‘042 and Chiu teach all the limitations of the claimed invention for the same reasons as set forth above. Fig. 1 of Then shows the gate structure comprises: a gate dielectric layer (142); a gate conductor layer (refer to lower portion of 144); a capping layer (refer to upper portion of 144); and a spacer layer (150), wherein the gate dielectric layer contacts the 2D material layer (112) and inner sidewalls of the spacer layer (150), and wherein the gate conductor layer (refer to lower portion of 144) at least contacts the gate dielectric layer (142) and the capping layer (refer to upper portion of 144).  
Regarding claim 8, Then ‘042 and Chiu teach all the limitations of the claimed invention for the same reasons as set forth above. Fig. 1 of Then shows the gate dielectric layer (142) contacts a first portion of the spacer layer (refer to bottom portion of 150) and the gate conductor layer (refer to lower portion of 144)  contacts a second portion of the spacer layer (refer to middle portion of 150).  
Regarding claim 10, Then ‘042 and Chiu teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Fig. 1 of Chiu shows the insulating layer (refer to buffer layer (103) is disposed on and in contact with a handle wafer (102).  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Then (US 20190058042; herein after Then ‘042), in view of Chiu (US 20160240646) as applied to claim 1, and further in view of Hikita (EP 1638147).
Regarding claim 3, Then ‘042 and Chiu teach all the limitations of the claimed invention for the same reasons as set forth above except for a second portion of the metal contact is disposed in contact with the insulating layer.  
Hikita teaches the same field of an endeavor wherein a second portion of the metal contact (refer to bottom portion of 121) is disposed in contact with the insulating layer (102) (see fig. 1).  
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a second portion of the metal contact is disposed in contact with the insulating layer as taught by Hikita to the teaching of Then ‘042 and Chiu so that it electrically connect to the substrate through the insulating layer.
	Regarding claim 4, Then ‘042, Chiu and Hikita teach all the limitations of the claimed invention for the same reasons as set forth above. Both Then ‘042 and Hikita do not show a third portion of the metal contact is disposed in contact with an additional insulating layer, the additional insulating layer disposed above and in contact with the 2D material layer.
Chiu teaches a third portion of the metal contact (116)  is disposed in contact with an additional insulating layer (112), the additional insulating layer (112) disposed above and in contact with the 2D material layer (111).  
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a third portion of the metal contact is disposed in contact with an additional insulating layer, the additional insulating layer disposed above and in contact with the 2D material layer as taught by Chiu in teaching of Then ‘042 and Hikita because the additional insulating layer of Chiu prevents the diffusion oxygen atoms and damage to device layer due to a plasma enhanced growth process, ensuring high productivity and good thickness uniformity for the bulk passivation layer. Furthermore, it also provides better lattice matching between the bulk passivation layer and the device layer (see par. 19).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Then (US 20190058042; herein after Then ‘042), in view of Chiu (US 20160240646) as applied to claim 1, and further in view of  Dasgupta (WO 2017/171695; hereinafter Dasgupta).
Regarding claim 9, Then ‘042 and Chiu teach all the limitations of the claimed invention for the same reasons as set forth above except for an inter-layer dielectric surrounding and in contact with the metal contact, wherein a top surface of the inter-layer dielectric is co-planar with a top surface of the gate structure.  
Dasgupta teaches the same field of an endeavor wherein an inter-layer dielectric (140) surrounding and in contact with the metal contact (108), wherein a top surface of the inter-layer dielectric is co-planar with a top surface of the gate structure (see fig. 1).  
Thus, it would have been obvious to one having ordinary skills in the teaching of an inter-layer dielectric surrounding and in contact with the metal contact, wherein a top surface of the inter-layer dielectric is co-planar with a top surface of the gate structure as taught by Dasgupta in the teaching of Then ‘042 and Chiu so that it isolates the drain electrode from the gate electrodes and the isolates the gate electrodes from the source electrodes and isolates the gate electrodes from themselves (see par. 24).

Claims 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Then (US 20190058042; herein after Then ‘042), in view of Chiu (US 20160240646), and further in view of Hikita (EP 1638147).
Regarding claim 11, Then ‘042 teaches a semiconductor device in fig. 1, comprising at least: a two-dimensional (2D) material layer (112); a gate structure  (142/144)disposed on and in contact with the 2D material layer (112) (NOTE: gate 142/144 is contact with 112 via layer 120); and a metal contact (132) disposed above the 2D material layer (112) and in contact with the 2D material layer.  
Then ‘042 does not show an insulating layer and the 2D material layer disposed on and in contact with the insulating layer.
Chiu teaches the same field of an endeavor wherein an insulating layer (refer to buffer 103); the 2D material layer (refer to 2DEG 111) disposed on and in contact with the insulating layer (see fig. 1).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include an insulating layer and the 2D material layer disposed on and in contact with the insulating layer as taught by Chiu in the teaching of Then ‘042  in order to improving lattice matching, reducing threading dislocations, reducing tensile stress and improving the quality of II-V device layer (see par. 17 of Chiu).
Both Then ‘042 and Chiu do not show the metal contact in contact with insulating layer. 
Hikita teaches the same field of an endeavor wherein the metal contact (refer to bottom portion of 121) is disposed in contact with the insulating layer (102) (see fig. 1).  
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the metal contact is disposed in contact with the insulating layer as taught by Hikita to the teaching of Then ‘042 and Chiu so that it electrically connect to the substrate through the insulating layer.
Regarding claim 12, Then ‘042, Chiu and Hikita teach all the limitations of the claimed invention for the same field for the same reasons as set forth. Besides, fig. 1 of Then ‘042 teaches a first portion of a bottom surface of the metal contact is disposed in contact with the 2D material layer (112).  
Regarding claim 13, Then ‘042, Chiu and Hikita teach all the limitations of the claimed invention for the same field for the same reasons as set forth. Besides, Hikita teaches a second portion of a bottom surface of the metal contact (114) is disposed in contact with the insulating layer (102).  
Regarding claim 14, Then ‘042, Chiu and Hikita teach all the limitations of the claimed invention for the same field for the same reasons as set forth.  
Both Then ‘042 and Hikita do not show a third portion of the metal contact is disposed in contact with an additional insulating layer, the additional insulating layer disposed above and in contact with the 2D material layer.
Chiu teaches a third portion of the metal contact (116)  is disposed in contact with an additional insulating layer (112), the additional insulating layer (112) disposed above and in contact with the 2D material layer (111).  
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a third portion of the metal contact is disposed in contact with an additional insulating layer, the additional insulating layer disposed above and in contact with the 2D material layer as taught by Chiu in teaching of Then ‘042 and Hikita because the additional insulating layer of Chiu prevents the diffusion oxygen atoms and damage to device layer due to a plasma enhanced growth process, ensuring high productivity and good thickness uniformity for the bulk passivation layer. Furthermore, it also provides better lattice matching between the bulk passivation layer and the device layer (see par. 19).
Regarding claim 15, Then ‘042, Chiu  and Hikita teach all the limitations of the claimed invention for the same reasons as set forth above Docket No. YOR820170082US02- 19-. Then ‘042 does not teach an additional insulating layer above and in contact with the 2D material layer, wherein the additional insulating layer further contacts the gate structure.  
Chiu teaches an additional insulating layer (112) disposed above and in contact with the 2D material layer (111), , wherein the additional insulating layer (112) further contacts the gate structure (120).  
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a third portion of the metal contact is disposed in contact with an additional insulating layer, the additional insulating layer disposed above and in contact with the 2D material layer as taught by Chiu in teaching of Then ‘042 because the additional insulating layer of Chiu prevents the diffusion oxygen atoms and damage to device layer due to a plasma enhanced growth process, ensuring high productivity and good thickness uniformity for the bulk passivation layer. Furthermore, it also provides better lattice matching between the bulk passivation layer and the device layer (see par. 19).
 	Regarding claim 16, Then ‘042, Chiu  and Hikita teach all the limitations of the claimed invention for the same reasons as set forth above Docket No. YOR820170082US02- 19-. The combination of Then ‘042 and Chiu the gate structure comprises a spacer layer (150 in fig. 1 of Then ‘042) in contact with the additional insulating layer (refer to 102 in fig. 1 of Chiu).  
Regarding claim 17, Then ‘042, Chiu and Hikita teach all the limitations of the claimed invention for the same reasons as set forth above. Fig. 1 of Then shows the gate structure comprises: a gate dielectric layer (142); a gate conductor layer (refer to lower portion of 144); a capping layer (refer to upper portion of 144); and a spacer layer (150), wherein the gate dielectric layer contacts the 2D material layer (112) and inner sidewalls of the spacer layer (150), and wherein the gate conductor layer (refer to lower portion of 144) at least contacts the gate dielectric layer (142) and the capping layer (refer to upper portion of 144).  
Regarding claim 18, Then ‘042, Chiu and Hikita teach all the limitations of the claimed invention for the same reasons as set forth above. Fig. 1 of Then shows the gate dielectric layer (142) contacts a first portion of the spacer layer (refer to bottom portion of 150) and the gate conductor layer (refer to lower portion of 144)  contacts a second portion of the spacer layer (refer to middle portion of 150).  
Regarding claim 20, Then ‘042, Chiu and Hikita teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Fig. 1 of Chiu shows the insulating layer (refer to buffer layer (103) is disposed on and in contact with a handle wafer (102).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Then (US 20190058042; herein after Then ‘042), in view of Chiu (US 20160240646) in view of Hikita as applied to claim 11, and further in view of  Dasgupta (WO 2017/171695; hereinafter Dasgupta).
Regarding claim 19, Then ‘042, Chiu and Hikita teach all the limitations of the claimed invention for the same reasons as set forth above except for an inter-layer dielectric surrounding and in contact with the metal contact, wherein a top surface of the inter-layer dielectric is co-planar with a top surface of the gate structure.  
Dasgupta teaches the same field of an endeavor wherein an inter-layer dielectric (140) surrounding and in contact with the metal contact (108), wherein a top surface of the inter-layer dielectric is co-planar with a top surface of the gate structure (see fig. 1).  
Thus, it would have been obvious to one having ordinary skills in the teaching of an inter-layer dielectric surrounding and in contact with the metal contact, wherein a top surface of the inter-layer dielectric is co-planar with a top surface of the gate structure as taught by Dasgupta in the teaching of Then ‘042, Chiu and Hikita so that it isolates the drain electrode from the gate electrodes and the isolates the gate electrodes from the source electrodes and isolates the gate electrodes from themselves (see par. 24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818